Citation Nr: 0723004	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right hip.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as a stomach condition.

3.  Entitlement to service connection for a chronic back 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Winston-Salem, North Carolina, which denied service 
connection for a right hip osteoarthritis, GERD claimed as a 
stomach disorder and a chronic back condition.  

The veteran testified at a Travel Board hearing in November 
2004 before a Veterans Law Judge who is no longer with the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously pointed out, the veteran testified before a 
Veterans Law Judge who is no longer before the Board in 
November 2004.  In June 2007 he was sent a letter notifying 
him of this fact and was offered the opportunity to request 
another hearing.  In July 2007 the veteran responded with 
signed confirmation indicating that he wanted to attend a 
Travel Board hearing before a Veterans Law Judge at the RO.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2006)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a VLJ, 
with appropriate notification to the 
veteran and his representative.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




